Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 07, 2018

The Court of Appeals hereby passes the following order:

A18A2099. NORMAN EUGENE PARKER v. THE STATE.

      Following a jury trial, Norman Eugene Parker was convicted of entering an
automobile with intent to commit theft and obstruction of a law enforcement officer.
This Court affirmed his convictions on direct appeal. Parker v. State, Case No.
A14A0656 (affirmed June 18, 2014). In September 2017, Parker filed a motion to
vacate a void sentence, claiming that his sentences were void because the trial court
erred in imposing consecutive sentences and erred in sentencing him as a recidivist.
The trial court dismissed the motion on April 17, 2018, and Parker filed this appeal
on May 25, 2018.
      Pretermitting whether Parker may directly appeal the trial court’s order,1
Parker’s appeal is untimely. A notice of appeal must be filed within 30 days after
entry of the order to be appealed. OCGA § 5-6-38 (a). The proper and timely filing
of a notice of appeal is an absolute requirement to confer jurisdiction on this Court.
Rowland v. State, 264 Ga. 872, 872 (1) (452 SE2d 756) (1995). Here, Parker filed his

      1
         An appeal may lie from an order denying a motion to vacate a void sentence
if the defendant raises a colorable claim that the sentence is, in fact, void or illegal.
See Harper v. State, 286 Ga. 216, 217 n.1 (1) (686 SE2d 786) (2009); Burg v. State,
297 Ga. App. 118, 119 (676 SE2d 465) (2009). A sentence is void only if it imposes
punishment that the law does not allow. Crumbley v. State, 261 Ga. 610, 611 (1) (409
SE2d 517) (1991). “Motions to vacate a void sentence generally are limited to claims
that – even assuming the existence and validity of the conviction for which the
sentence was imposed – the law does not authorize that sentence, most typically
because it exceeds the most severe punishment for which the applicable penal statute
provides.” Von Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446) (2013).
notice of appeal 38 days after the trial court’s dismissal order. Accordingly, this
appeal is hereby DISMISSED for lack of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       08/07/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.